Citation Nr: 9911473	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines

THE ISSUE

Whether the character of the deceased service member's 
discharge from service constitutes a bar to benefits from 
Department of Veterans Affairs (VA), to include the issue of 
entitlement to basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The appellant is the service member's widow.  The service 
member died on January [redacted], 1970.  The deceased service 
member had USAFFE service from December 1941 to July 1944 and was 
dishonorably discharged on July 5, 1944.  The service member 
re-enlisted in the Army of the Philippines in October 1945 
and attested to the fact that he had been convicted of a 
felony, desertion, by a military court.  An Administrative 
Decision dated in August 1997 determined that the service 
member's discharge was under conditions other than honorable 
and that it was a statutory bar under 38 C.F.R. § 3.12(c) 
(1998).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, denying the benefit sought.


FINDINGS OF FACT

1. The service member died on January [redacted], 1970, at the 
age of 54.  The cause of death was cardiorespiratory arrest 
secondary to malaria.

2. United States Forces in the Philippines Special Orders 
Number B-192 reflect that the service member was 
discharged dishonorably from the service on July 5, 1944, 
in violation of the 59th Articles of War, desertion.

3. The service member re-enlisted in the Philippine Army in 
October 1945, more than one year from the date of his 
conviction for violation of the 59th Articles of War, and 
provided no explanation as to the circumstances 
surrounding the charge of desertion.  

4. Affidavits dated in 1954 and 1995 reflect that the service 
member was under physician's care from July 1944 to 
September 1944 for malaria.

5. In November 1998, the service department certified that 
the character of discharge was other than honorable and 
that the service member was not eligible for a complete 
separation upon his release from active duty in May 1942.

6. There is no evidence that the service member was insane at 
the time of the offense.


CONCLUSION OF LAW

The deceased service member's character of discharge for his 
period of service is a bar to VA benefits.  Thus, death 
benefits are not payable to any survivor based on such 
service.  38 U.S.C.A. §§ 101(2), (18), 5303(a)(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.12(c)(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certificate of death dated in May 1995 reflects that the 
service member died on January [redacted], 1970, at the age 
of 54, of cardiorespiratory arrest secondary to malaria.  
The service member was not service connected for any 
disabilities during his lifetime.

In response to the appellant's informal inquiries regarding 
basic eligibility, the RO sent a letter dated in July 1973 to 
the appellant which reflects that the service member's claim 
for VA benefits was denied during his lifetime because he was 
discharged from military service under dishonorable 
conditions and that no benefits were payable to her as his 
widow for the same reason.  Thereafter, in September 1976, 
the RO sent another letter to the appellant, which reflects 
that the character of the service member's discharge barred 
her from all VA benefits.  

According to the law, service with the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States is included for purposes of VA compensation 
benefits, to include dependency and indemnity compensation 
(DIC) and burial allowances from and after the dates and 
hours respectively, when they were called into service by 
orders issued from time to time pursuant to the Military 
Order of the President of United States dated July 26, 1941.  
38 C.F.R. § 3.8 (1998).  Service as a guerilla under a 
commissioned officer of the United States military or 
Commonwealth Army recognized by and cooperating with the 
United States forces are included.  DIC benefits may be 
awarded to a surviving spouse upon the service-connected 
death of a veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  Dependency and indemnity compensation shall 
not be paid to the surviving spouse of any veteran dying 
after December 31, 1956, unless such veteran was discharged 
or released under conditions other than dishonorable from the 
period of active military, naval, or air service in which the 
disability causing such veteran's death was incurred or 
aggravated.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 
3.5(a) (1998).  

Veteran means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
1998.  A discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), (18). 

In pertinent part, a review of the service department records 
included a Certification of Military Service by the service 
department that reflects USAFFE service from December 1941 to 
July 1944 and that that service was terminated by an 
undesirable discharge.  Also of record is a photostatic copy 
of a U.S. Forces in the Philippines Special Orders Number B-
192 which reflects that the service member was convicted for 
violating the 59th Articles of War, desertion, per General 
Court Martial Order No. B-1, dated in September 1944, and 
sentenced to be dishonorably discharged from the service and 
to forfeit all pays and allowances due, effective July 5, 
1944.  A Form 22-A PA signed by the deceased service member 
on re-enlistment in October 1945 reflects by his own 
admission that he was convicted of a felony, desertion, by a 
military court.  The Form 22-A PA of record does not bear an 
explanation or provide mitigating circumstances for such 
conduct.  An October 1945 Affidavit for Philippine Army 
Personnel signed by the deceased service member reflects "no 
wounds" incurred in-service; the affidavit is silent as to 
any illnesses incurred in-service.  The October 1945 
affidavit reflects that "5 July 1944 [d]ishonorably 
[d]ischarge."  In a January 1946 Affidavit of Philippine 
Army Personnel also signed by the deceased service member 
reflects that he incurred only influenza while in military 
service which occurred in 1942.  A Philippine Commonwealth 
Army Discharge reflects that the service member was 
discharged by reasons of demobilization in March 1946.  A 
Clearance Slip dated in March 1946 reflects that the deceased 
service member was transferred or honorably discharged from 
the service.  The Board notes that the identifying 
information on these military records appear to be the same.  

At the outset, the Board acknowledges that in May 1997, the 
RO requested the United States Army Reserve Personnel Center 
(USARPC) re-certify the service member's military service 
based on conflicting reports.  A May 1954 certification of 
the service member's military service, furnished the VA, 
reflects that the character of separation from service was 
dishonorable discharge.  A September 1996 letter from the 
USARPC written to the appellant reflects that the veteran 
served as a member of the Philippine Commonwealth Army 
including recognized guerrilla service from December 1941 to 
July 1944 and that he was honorably discharged.  In June 
1997, after a review of all relevant service department 
records, the service department confirmed that the character 
of separation from service was dishonorably discharged.  An 
Administrative Decision dated in August 1997 reflects that 
the deceased service member's discharge was under conditions 
other than honorable and that there was a statutory bar under 
38 C.F.R. § 3.12(c) (1998).  A discharge or release from 
service under other than honorable conditions is considered 
to be under dishonorable conditions, thus barring entitlement 
to such VA benefits, when the discharge is issued as a result 
of a general court-martial or desertion.  38 C.F.R. § 
3.12(c)(2)(4) (1998).  The Board notes that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).

In relevant part, the case file contains a joint affidavit 
dated in January 1954 and written by comrades who state that 
they were in the same battalion as the decedent and that the 
service member was treated for malaria from July 4, 1944 to 
September 30, 1944 by Captain Mariano S. Ona, Regimental 
Surgeon.  A sworn affidavit by Mariano S. Ona, dated in May 
1995, attests that he did treat and attend to the medical 
needs of the deceased service member due to a case of malaria 
for the period of July 4, 1944 to September 30, 1944, and 
that he had the opportunity to treat the service member for 
the same sickness after his discharge in March 1946.  Mr. Ona 
added that the purpose of the affidavit was to corroborate 
the January 1954 comrade statement.  

The appellant, in her substantive appeal dated in June 1998, 
argues that her late husband served with USAFFE and as a 
guerrilla soldier and that his service was duly recognized by 
the service department commencing from December 1941 to 
October 1945.  She also argues that during his active 
military service, he incurred a severe sickness of malaria, 
which was the very reason why he was at home and did not 
report to his unit.  The appellant contends that after her 
husband regained [his] physical condition, he reported back 
to duty as a soldier and fought the enemy until he was 
processed for discharged.  The appellant argues that her 
spouse was not discharged in July 1944 as alleged because 
there were no offices to process him. 

Notwithstanding the affidavits and the appellant's 
contentions, there is no mitigating evidence contemporaneous 
to the date of the service member's signed Form 22-A PA and 
the October 1945 Affidavit for Philippine Army Personnel in 
which he admits a discharge for desertion and a dishonorable 
discharge, respectively.  Further, the United States Army 
Reserve Personnel Center certified in June 1997 that the 
character of discharge was other than honorable and in 
November 1998 that the service member was not eligible for a 
complete separation upon his release from active duty in May 
1942.  In view of the fact that the deceased service member 
was on active duty from December 1941 to July 1944, the 
service member's entire period of service is deemed 
dishonorable.  This dishonorable service precludes his 
entitlement to VA benefits, and in this case, desertion is 
viewed as a bar.  38 U.S.C.A. § 5303(a) (West 1991); 38 
C.F.R. § 3.12(c)(4).  

The Board notes that the service member was absent without 
official leave for more than 60 days prior to the September 
1944 General Court-Martial and continued subsequent to the 
court martial until October 1945.  His absence from service 
precluded the performance of his duties.  In determining 
whether there are compelling circumstances to warrant the 
prolonged absence without official leave, consideration is 
given to the length and character of service, service 
exclusive of the period of prolonged absence without official 
leave should generally be of such quality and length that it 
can be characterized as honest, faithful, and meritorious and 
of benefit to the Nation, as well as the reasons resulting in 
the prolonged unauthorized absence status to include but are 
not limited to the person's age, cultural background, 
educational level, judgmental maturity, how the situation 
appeared to the service member, and the person's state of 
mind.  38 C.F.R. § 3.12 (c)(6)(i-ii) (1998).  The Board 
observes that there is no evidence contemporaneous to the 
decedent's military service that addresses these elements.  
The first evidence of record was submitted in 1954, almost 10 
years after separation/demobilization.

Even if the Board accepted as true that the onset of malaria 
caused the "extended" absence without official leave that 
may have resulted in a conviction for desertion, there is no 
service department evidence which shows the decedent reported 
for duty immediately after his period of treatment by Captain 
Mariano Ona in September 1944.  Moreover, the only illness 
the service member admitted to during service, in his 
processing affidavit, was influenza in 1942.  As the service 
member is deceased, additional evidence surrounding the 
circumstances of his extended absence without official leave 
is not available for consideration.  38 C.F.R. § 3.12(c)(6).  

As a matter of law and regulations, the appellant would not 
be precluded from survivors benefits based on the service 
members desertion, or by reason of the sentence of a general 
court-martial, or prolonged absence without official leave if 
it was shown that the service member was insane at the time 
of the offense causing such discharge or release unless 
otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 
1991); 38 C.F.R. § 3.12 (b) (1998).  In this case, neither 
the appellant (widow) nor the deceased service member 
contended that the veteran was insane at the time of his 
desertion.  Rogers v. Derwinski, 2 Vet. App. 419, 421-22 
(1992).  Likewise, the evidence fails to demonstrate any 
mitigating circumstances that were submitted contemporaneous 
to service.  Since the service member is deceased and unable 
to add to the record in evidence, the Board is left to review 
and rely on those documents of record.  In light of that 
fact, the Board places greater weight on the service member's 
personal affidavit, other service department records, and the 
absence of mitigating circumstances contemporaneous to his 
period of service, to include insanity.  Based on the service 
department determination and the Administrative Decision, the 
Board is constrained to conclude that under the provisions of 
38 C.F.R. § 3.12 (c)(2)(4)(6), the circumstances surrounding 
the service member's service cannot serve as the basis for 
establishing basic eligibility to VA benefits for a surviving 
spouse.  

As the service member's character of discharge from service 
is dishonorable and imposes a statutory bar to VA benefits 
under the provisions of 38 U.S.C.A. § 5303, his surviving 
spouse is also not eligible for VA benefits.  Therefore, the 
appellant has failed to establish her eligibility.  
Accordingly, the appeal is denied.


Other Considerations

The Board stresses that the question before it is limited to 
whether the surviving spouse is entitled to VA benefits based 
on the decedent's military service.  Any dispute as to the 
character of discharge determination must be addressed to the 
Board for Correction of Military Records.  Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  If the character of discharge 
determination should subsequently be changed, that 
determination itself can be submitted with a new claim.

Further, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application for VA benefits.  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  


ORDER

The character of the deceased service member's discharge from 
his period of service constitutes a bar to VA benefits, 
including death benefits for his surviving spouse.



						
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 


